Title: 29 [i.e. 30] Sunday.
From: Adams, John
To: 


       Heard Mr. Maccarty. “You who are sinners, are in continual Danger of being swallowed up quick and born away by the mighty Torrent of Gods wrath and Justice. It is now as it were restrained and banked up by his Goodness. But he will by and by, unless Repentance prevent, let it out in full Fury upon you.” This week I have wrote the 8th Sermon of Bentleys Boilean Lectures. Read part of the 1st Volume of Voltairs Age of Lewis 14th.—I make poor Weeks Works.
      